Case 1:17-cv-01579-WJM-NYW Document 113-1 Filed 02/21/19 USDC Colorado Page 1 of 7

                                                                                             Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

        Civil Action No.: Civil Action No.: 1:17-cv-01579-WJM-NYW

        WILLIAM M. BARRETT, Individually, and DENICE E. BATLA, HEATHER L.
        COBERLY, LELAND W. GULLEY, and BLAKE A. UMSTED, Individually and as the
        representatives of a class consisting of the participants and beneficiaries of the Pioneer
        Natural Resources USA, Inc. 401(K) and Matching Plan,

                         Plaintiffs,

        v.

        PIONEER NATURAL RESOURCES USA, INC.; THE PIONEER NATURAL RESOURCES
        USA INC. 401(K) AND MATCHING PLAN COMMITTEE; THERESA A. FAIRBROOK;
        TODD C. ABBOTT; W. PAUL MCDONALD; MARGARET M. MONTEMAYOR;
        THOMAS J. MURPHY; CHRISTOPHER M. PAULSEN; KERRY D. SCOTT; SUSAN A.
        SPRATLEN; LARRY N. PAULSEN; MARK KLEINMAN; and RICHARD P. DEALY

                         Defendants.



                      NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

             A federal court has authorized this Notice. This is not a solicitation from a lawyer.



     PLEASE READ THIS NOTICE CAREFULLY AS IT MAY AFFECT YOUR RIGHTS.

    You are receiving this notice because the records maintained by Pioneer Natural Resources USA,
    Inc. (“Pioneer”) and the Pioneer Natural Resources USA Inc. 401(K) and Matching Plan Committee
    (the “Committee”), indicate that you are or have been a participant in the Pioneer Natural
    Resources USA Inc. 401(k) and Matching Plan (the “Plan”), at some time during the period from
    June 28, 2011 through December 10, 2018 (the “Class Period”). As such, your rights may be
    affected by a proposed class action settlement (the “Settlement”) of the above-captioned federal
    lawsuit. Pioneer and the Committee, together with Theresa A. Fairbrook, Todd C. Abbott, W. Paul
    McDonald, Margaret M. Montemayor, Thomas J. Murphy, Christopher M. Paulsen, Kerry D. Scott,


                                       QUESTIONS? VISIT WWW.                   .
                                          Do not call the Court or Pioneer.
                                          They cannot answer your questions.
Case 1:17-cv-01579-WJM-NYW Document 113-1 Filed 02/21/19 USDC Colorado Page 2 of 7

                                                                                          Page 2 of 7



    Susan A. Spratlen, Larry N. Paulsen, Mark Kleinman, and Richard P. Dealy are the defendants
    (collectively, “Defendants”) in this lawsuit. Please read the following information carefully to
    find out what the lawsuit is about, what the terms of the proposed settlement are, what
    rights you have to object to the proposed settlement agreement if you disagree with its
    terms, and what deadlines apply to the right to object to the proposed settlement.

                                    WHAT THIS LAWSUIT IS ABOUT

    A lawsuit was filed in the United States District Court for the District of Colorado against
    Defendants. The lawsuit involves claims that Defendants violated the federal Employee
    Retirement Income Security Act of 1974, as amended (“ERISA”), by failing to comply with their
    fiduciary duties under ERISA to the Plan and participants of the Plan in the management,
    operation and administration of the Plan. The Plan participants who filed the lawsuit
    (“Plaintiffs”) claim that Defendants acted improperly by causing participants to pay excessive
    fees for the Plan’s recordkeeping services.

    Defendants deny the allegations in the case and assert that their conduct was entirely proper.
    Defendants have asserted and would assert a number of defenses to Plaintiffs’ claims should the
    litigation continue. For example, Defendants contend that the Plan’s asset-based recordkeeping
    fee arrangement is common in the industry, and benefits participants with lower Plan account
    balances, who shoulder less of the Plan’s recordkeeping expenses, while participants with higher
    balances pay proportionally more. Defendants further maintain that they have negotiated the
    Plan’s recordkeeping fees down over time, and that those fees have fallen over the Class Period,
    despite substantial growth in Plan participants and Plan assets. In addition, Defendants contend
    that they have tested the market reasonableness of the Plan’s recordkeeping fee arrangement over
    the Class Period by, for example, commissioning an independent investment advisor to conduct a
    competitive bidding process for recordkeeping services in 2016. In sum, Defendants maintain
    that they did not breach their fiduciary duties to the Plan under ERISA.

                                     The Terms of the Settlement

    To avoid the time and expense of a lawsuit, Plaintiffs and Defendants have agreed to a settlement
    that involves monetary payments to Plan participants. These and other terms of the Settlement
    are set forth in the Settlement Agreement and Release dated December 10, 2018 (“Settlement
    Agreement”) described below.

           1.      The Scope of the Class Covered by the Settlement. The Settlement Agreement
    proposes a class action settlement that would cover and be binding on the following class of
    individuals (“Settlement Class” or “Settlement Class Members”): all Current Participants and


                                   QUESTIONS? VISIT WWW.                   .
                                      Do not call the Court or Pioneer.
                                      They cannot answer your questions.
Case 1:17-cv-01579-WJM-NYW Document 113-1 Filed 02/21/19 USDC Colorado Page 3 of 7

                                                                                         Page 3 of 7



    Former Participants and Beneficiaries of the Plan from June 28, 2011 through December 10,
    2018 who maintained a balance of any amount in the Plan at any point during the Class Period,
    excluding Defendants.

    Whether a person meets these definitions or not will be based on the Plan’s records. You have
    received this Notice because, based upon those records, you are believed to be a member of the
    Settlement Class.

            2.      The Payment and Allocation of a Settlement Fund. As part of the Settlement,
    Pioneer has agreed to make a payment of five hundred thousand dollars ($500,000) (the
    “Settlement Fund”) for the benefit of the Settlement Class. This sum, after the withdrawal of
    Class Counsel’s Expenses approved by the Court, Administration Costs (including an estimated
    provision for the costs of the distribution to Settlement Class Members and other post-
    distribution related Administration Costs, as proposed by the Settlement Administrator and
    approved by Class Counsel and Defendants’ Counsel as reasonable), Service Awards, and Taxes
    and Tax-Related Costs, will be distributed to Settlement Class Members on a pro rata basis,
    based on their average year-ending Plan account balances over the Class Period, starting with
    December 31, 2011 and ending with December 31, 2018, except that no distribution will be
    smaller than $10 and any Settlement Class Member with a pro rata amount of less than $10 shall
    receive a distribution of $10. The Plan of Allocation is attached to this Notice as Appendix A.
    Settlement Class Members who have a positive account balance in their Plan account at the time
    of the distribution will receive settlement proceeds into their Plan account. Settlement Class
    Members who no longer have a positive balance in their Plan account as of the date of
    distribution will receive a check from the Settlement Administrator.

            3.      The Classwide Release of Claims and Covenant Not to Sue. In exchange for
    payment of the Settlement Fund by Pioneer, all Settlement Class Members will release any
    claims they have related to this lawsuit and be prohibited from bringing or pursuing any other
    lawsuits or other actions based on such claims. The Settlement Class Members further covenant
    not to sue Defendants on any claims based on conduct that the Settlement Agreement requires
    Defendants to undertake (the “Covenant Not to Sue”). The Releases and the Covenant Not to
    Sue are set forth in full in the Settlement Agreement, which can be viewed online at
    [WWW._____                     ], or requested from Class Counsel.

                                   Former Participant Claim Form

    Settlement Class Members who are Former Participants and no longer have an active Plan
    account must complete a basic claim form confirming their address in order to receive payment.
    If you are a Former Participant, a Former Participant Claim Form is enclosed with this Notice,


                                  QUESTIONS? VISIT WWW.                   .
                                     Do not call the Court or Pioneer.
                                     They cannot answer your questions.
Case 1:17-cv-01579-WJM-NYW Document 113-1 Filed 02/21/19 USDC Colorado Page 4 of 7

                                                                                          Page 4 of 7




    along with a pre-paid envelope. This form must be completed, signed and mailed with a
    postmark on or before July 10, 2019 , 2019 (i.e., 28 days before the Final Approval Hearing)
    to the Settlement Administrator at the following address:

                                          Angeion Group
       Pioneer Natural Resourses USA, Inc. 401(k) and Matching Plan Settlement Administrator
                                        P.O. Box [number]
                                         [City, State, ZIP]

    Former Participants who do not complete and timely return this formthe Former
    Participant Claim Form will not receive any Settlement payment. Even if you plan to
    object (see “The Opportunity to Object to the Settlement,” below), you must submit this
    form if you are a Former Participant. A Former Participant who objects but does not
    timely submit a Former Participant Claim Form will not receive any Settlement payment,
    assuming the Court approves the Settlement.

                                   The Settlement Approval Process

    The Court has granted preliminary approval of the proposed Settlement, finding that it is
    sufficiently within the range of reasonableness to warrant such preliminary approval, and has
    approved this notice to the Settlement Class. The Settlement will not take effect, however, until
    it receives final approval from the Court following an opportunity for Settlement Class Members
    to object to the Settlement, as described in detail below. Following the deadline for objecting to
    the Settlement, the Court will hold a Final Approval Hearing on _____________, August 7,
    2019, which will take place at the United States District Court for the District of Colorado,
    located at Alfred A. Arraj U.S. Courthouse, 901 19th Street, Denver, CO 80294. The judge
    assigned to this case is the Honorable William J. Martinez, and his Courtroom is A801. The date
    and location of the Final Approval Hearing is subject to change by order of the Court, which will
    appear on the Court’s docket for this case.

                             The Opportunity to Object to the Settlement

    Prior to the Final Approval Hearing, Settlement Class Members will have the opportunity to
    object to approval of the Settlement. Settlement Class Members can object to the Settlement and
    give reasons why they think the Court should not approve it. This settlement proposes a
    mandatory class, which means that the Settlement Class Members will not be afforded the
    opportunity to exclude themselves fromable to opt out of the Settlement Class.




                                   QUESTIONS? VISIT WWW.                   .
                                      Do not call the Court or Pioneer.
                                      They cannot answer your questions.
Case 1:17-cv-01579-WJM-NYW Document 113-1 Filed 02/21/19 USDC Colorado Page 5 of 7

                                                                                           Page 5 of 7



    To object, you must send mail your objection to the Settlement AdministratorCourt at the
    following address:

           Clerk of Court
           ATTN: Proposed Settlement in 17-CV-1579-WJM-NYW
           901 19th Street
           Denver, CO 80294Angeion Group
           11555 Heron Bay Boulevard, Suite 200
           Coral Springs, Florida 33076

           Re: Barrett, et al. v. Pioneer Natural Resources USA, Inc., et al., Civil Action No.: 1:17-
           cv-01579-WJM-NYW (D. Colo. filed June 28, 2017)

    Objections must be submitted to the Settlement Administratorpostmarked no later than
    twenty-eight (28) days before the Final Approval Hearing (i.e., on or before ___________,
    2019)July 10, 2019. Objections filed postmarked after that date will not be considered. Any
    Settlement Class Member failing to submit a timely objection will be deemed to have waived
    any objection they might have, and any untimely objection will be barred absent an order from
    the Court.

      Objections must include: (1) the case name and number; (2) your full name, current address,
    telephone number and signature; (3) a statement that you are a Settlement Class Member and an
    explanation of the basis upon which you claim to be a Settlement Class Member; (4) all grounds
    for the objection, accompanied by any legal support known to you or your counsel; and (5) a
    statement as to whether you or your counsel intends to personally appear and/or testify at the
    Final Approval Hearing; and (6) a list of any persons you or your counsel may call to testify at
    the Final Approval Hearing in support of your objection.

    Anyone who submitsIf you submit a timely written objection in accordance with the instructions
    above, may also appearyou will also receive an opportunity to speak at the Final Approval
    Hearing, if desired, either in personpersonally or through a qualified counsel attorney retained at
    his or heryour own expense. Those persons or their attorneys intending to appear at the Final
    Approval Hearing must submit a notice of intention to appear to the Settlement Administrator (at
    the addresses set out above) by no later than ______________, 2019 setting forth: (1) the name,
    address, and telephone number of the Settlement Class Member; and (2) if applicable, the name,
    address, and telephone number of that Settlement Class Member’s attorney. Anyone who does
    not timely submit a notice of intention to appear in accordance with this paragraph shall not be
    permitted to appearreceive an opportunity to speak at the Final Approval Hearing, except by
    Order of the Court for good cause shown. Any comment or objection that is timely filed will be


                                   QUESTIONS? VISIT WWW.                    .
                                      Do not call the Court or Pioneer.
                                       They cannot answer your questions.
Case 1:17-cv-01579-WJM-NYW Document 113-1 Filed 02/21/19 USDC Colorado Page 6 of 7

                                                                                          Page 6 of 7



    considered by the Court even in the absence of a personal appearance by the Settlement Class
    Member or that Settlement Class Member’s counsel.

    Settlement Class Members who do not comply with these procedures, or who miss the deadline
    to file an objection, lose the opportunity to have their objection considered by the Court or to
    appeal from any order or judgment entered by the Court regarding the Settlement.

    The Court will consider timely Settlement Class Member objections in deciding whether to grant
    final approvalwhether or not the objector attends the Final Approval Hearing. Objectors are not
    required to attend the Final Approval Hearing, but if you intend to appear you must state your
    intention to do so in the manner described above. And even if you do not file an objection, you
    may attend the Final Approval Hearing solely as an observer. But you do not need to attend
    the Final Approval Hearing—if the Court approves the Settlement, you will receive your
    Settlement payment whether or not you attend the hearing.

    Settlement Class Members who do not comply with these procedures, or who miss the deadline
    to file an objection, lose the opportunity to have their objection considered by the Court or to
    appeal from any order or judgment entered by the Court regarding the Settlement.

           CLASS COUNSEL EXPENSES AND CASE CONTRIBUTION AWARDS FOR PLAINTIFFS

    In granting preliminary approval of the proposed Settlement, the Court appointed the Plaintiffs’
    lawyers to serve as “Class Counsel” for the Settlement Class. The attorneys for the Settlement
    Class are as follows:

     Paul Wood                                          Keith Scranton
     Franklin D. Azar & Associates P.C.                 Franklin D. Azar & Associates P.C.
     14426 East Evans Avenue                            14426 East Evans Avenue
     Aurora, CO 80014                                   Aurora, CO 80014
     Telephone:    (303) 757-3300                       Telephone:    (303) 757-3300
     Email:        woodp@fdazar.com                     Email:        scrantonk@fdazar.com

    Class Counsel will file a motion with the Court seeking approval of payment from the Settlement
    Fund of the expenses they incurred in prosecuting the case (“Expenses”), and Service Awards
    not to exceed $4,000 for Plaintiff William M. Barrett, and $1,500 each for Plaintiffs Denice E.
    Batla, Heather L. Coberly, Leland W. Gulley, and Blake A. Umsted (the “Case Contribution
    Awards”).




                                   QUESTIONS? VISIT WWW.                   .
                                      Do not call the Court or Pioneer.
                                      They cannot answer your questions.
Case 1:17-cv-01579-WJM-NYW Document 113-1 Filed 02/21/19 USDC Colorado Page 7 of 7




                                                                                           Page 7 of 7

    Class Counsel intend to submit an application for Attorney’s Fees and Expenses not to exceed
    $200,000. The motion and supporting papers will be filed on or before ________________
    2019July 24, 2019. After that date you may review the motion and supporting papers at [WWW.
    ]. Any Expenses and Case Contribution Awards approved by the Court, in addition to the
    expenses incurred by the Settlement Administrator in sending this Notice and administering the
    Settlement, will be paid from the Settlement Fund.

                                    GETTING MORE INFORMATION

    You can visit the Settlement Website at [WWW.               ], where you will find the full
    Settlement Agreement, the Court’s order granting Preliminary Approval of the Settlement, this
    Notice, and other relevant pleadings and documents. If you cannot find the information you
    need on the website, you may also contact Class Counsel for more information. Do not contact
    the Court or Pioneer to get additional information.

    Remember, do not contact the Court or Pioneer. They cannot give you additional
    information or answer your questions.



    Dated: ____________, 2018                             By Order of the United States District Court

                                                                   District Judge




                                  QUESTIONS? VISIT WWW.                   .
                                     Do not call the Court or Pioneer.
                                     They cannot answer your questions.
